Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.
 Response to Amendment
Amendments submitted on 10/14/2022 include amendments to the claims. Claims 1-20 are pending. Claims 1, 16, 20 have been amended.
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments that none of the references teach a first outlet configured to delay discharge of detergent injected into the detergent supply device to the outside of the detergent supply device so that a time taken to discharge the detergent is increased; and a second outlet configured to discharge the detergent injected into the detergent supply device and the water introduced into the detergent supply device through the inlet, wherein the first outlet is formed below the second outlet so that the detergent injected into the detergent supply device which remains in the second outlet and residual water inside the detergent supply device is discharged to the outside of the detergent supply device: Xu et al. teaches a first outlet 151 configured to delay discharge of detergent (since its fixed size limits the rate at which detergent may flow therethrough) injected into the detergent supply device 1000 to the outside of the detergent supply device 1000 (since the flow restriction at 151 will also delay the discharge to the outside of the detergent supply device 1000) so that a time taken to discharge the detergent is increased; and a second outlet 110 larger than the first outlet 151, disposed higher than the first outlet 151 and configured to discharge the detergent injected into the detergent supply device 1000 and the water introduced into the detergent supply device 1000 through the inlet 140/220; the first outlet 151 is also capable of discharging detergent remaining in the detergent supply device 1000 which hasn’t been discharged through the second outlet 110 (see figures 4-8 and pages 3-5 of the translation).
Regarding applicant’s arguments that there is no teaching that reference number 151 of Xu et al. teaches of discharge of detergent that remains and residual water: As described above, Xu et al. teaches that the first outlet 151 is capable of discharging detergent that remains along with residual water.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation: “wherein the first outlet is formed below the second outlet so that the detergent injected into the detergent supply device which remains in the second outlet and residual water inside the detergent supply device is discharged to the outside of the detergent supply device”; claim 16 recites the limitation: “the slit is formed below the outlet so that the detergent injected into the detergent supply device which remains in the outlet and residual water inside the detergent container is discharged to the outside of the detergent supply device” and claim 20 recites the limitation: “the first outlet is formed below the second outlet so that the detergent injected into the second detergent supply device which remains in the second outlet and residual water inside the second detergent supply device is discharged to the outside of the second detergent supply device”. The specification does not teach that detergent “which remains in” the outlet/second outlet is discharged, rather, it teaches in paragraph [0088] that: “The remaining part of the detergent that is not discharged through the outlet 116 may be discharged to the outside of the detergent container 110 through the slit 115”. For examination purposes it has been assumed that the limitations of claims 1, 16 and 20 correspond to the cited portion of paragraph [0088] of the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN106319873A) in view of Lee et al. (KR101894881B1).
Regarding claims 1, 4 and 20, Xu et al. teaches a washing machine (see abstract), comprising: a detergent supply device 1000 configured to supply a detergent to be used in the wash process and to receive water introduced from a water supply source at a position lower than a level of the detergent to be contained in the detergent supply device 1000 (since the level of detergent in 1000 may rise to levels above the inlets of 140/220), wherein the detergent supply device 1000 comprises: an inlet 140/220 through which the water is introduced from an outside of the detergent supply device 1000; a first outlet 151 configured to delay discharge of detergent (since its fixed size limits the rate at which detergent may flow therethrough) injected into the detergent supply device 1000 to the outside of the detergent supply device 1000 so that a time taken to discharge the detergent is increased; and a second outlet 110 larger than the first outlet 151, disposed higher than the first outlet 151 (reads on claim 4) and configured to discharge the detergent injected into the detergent supply device 1000 and the water introduced into the detergent supply device 1000 through the inlet 140/220; the first outlet 151 is also capable of discharging detergent remaining in the detergent supply device 1000 which hasn’t been discharged through the second outlet 110 (see figures 4-8 and pages 3-5 of the translation). Xu et al. does not explicitly teach that the washing machine has a tub disposed in the main body. Lee et al. teaches a washing machine (see abstract) with a main body comprising a first cabinet 51; a second cabinet 1 disposed above the first cabinet 51; a first tub 52 covered by the first cabinet 51; a second tub 3 covered by the second cabinet 1; a first detergent supply device 524 configured to supply a detergent to the first tub 52 and a second detergent supply device 8 configured to supply the detergent to the second tub 3; whereby the tubs 3, 52 are configured for storing water and housing the drums 4, 53 and the dual system allows for increased washing capacity (see figures 6-7 and pages 2, 5-6 of the translation). Since both Xu et al. and Lee et al. teach washing machines with detergent supply devices it would have been  obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the washing machine by Xu et al. may include first and second cabinets, tubs disposed therein and detergent supply devices such that detergent from the detergent supply devices is directed to the respective tubs, so as to house the drum, collect water, and increase washing capacity as shown to be known and conventional by Lee et al. Furthermore, it has been determined that the duplication of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN106319873A) in view of Lee et al. (KR101894881B1) as applied to claim 1 and further in view of Renders et al. (US4444730A) and Schwartz et al. (US20170021312).
Regarding claims 2-3, Xu et al. and Lee et al. together teach the limitations of claim1. . Xu et al. does not teach that the first outlet is in the form of a first slit extending in a first direction and a second slit extending in a second direction. Renders et al. teaches a washing machine (see abstract) and that an outlet 40 of the detergent supply device may be in the form of a slit, so as to minimize caking (see column 2 line 59- column 3, line 9 and figures 1 and 4). Schwartz et al. teaches a detergent dispensing device (see abstract) and that the particular shape and size of the outlet may be chosen depending on the desired level of fluid backup and wetting of solid product as well as based on the shape and flow characteristics of the dispenser. Since Xu et al., Renders et al. and Schwartz et al. all teach detergent supply devices it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the shape of the first outlet in the system by Xu et al. may be chosen based on the particular flow characteristics of the dispenser and the desired wetting of solid product and may involve slit  shapes so as to minimize caking, as shown to be known and conventional by Renders et al. and Schwartz et al. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN106319873A) in view of Lee et al. (KR101894881B1) and Renders et al. (US4444730A).
Regarding claim 16, Xu et al. teaches a washing machine (see abstract), comprising: a detergent supply device 1000 configured to supply a detergent to be used in the wash process and comprising a detergent container 100 in which the detergent is capable of being contained and a housing 200 to which water may be supplied from an outside of the detergent supply device 1000, wherein the detergent container 100 comprises: a first outlet 151 configured to delay discharge of detergent (since its fixed size limits the rate at which detergent may flow therethrough) injected into the detergent container so that a time taken to discharge the detergent is increased; and an outlet 110 formed larger than the first outlet 151 and configured to discharge the detergent contained in the detergent container 100 and water supplied into the detergent container 100; the first outlet 151 is also capable of discharging detergent remaining in the detergent supply device 1000 which hasn’t been discharged through the outlet 110 (see figures 4-8 and pages 3-5 of the translation). Xu et al. does not explicitly teach that the washing machine has a tub disposed in the main body. Lee et al. teaches a washing machine (see abstract) with a main body comprising a first cabinet 51; a second cabinet 1 disposed above the first cabinet 51; a first tub 52 covered by the first cabinet 51; a second tub 3 covered by the second cabinet 1; a first detergent supply device 524 configured to supply a detergent to the first tub 52 and a second detergent supply device 8 configured to supply the detergent to the second tub 3; whereby the tubs 3, 52 are configured for storing water and housing the drums 4, 53 and the dual system allows for increased washing capacity (see figures 6-7 and pages 2, 5-6 of the translation). Since both Xu et al. and Lee et al. teach washing machines with detergent supply devices it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the washing machine by Xu et al. may include a tub disposed in the main body so as to house the drum and collect water as shown to be known and conventional by Lee et al. Xu et al. does not teach that the first outlet is in the form of a slit. Renders et al. teaches a washing machine (see abstract) and that an outlet 40 of the detergent supply device may be in the form of a slit, so as to minimize caking (see column 2 line 59- column 3, line 9 and figures 1 and 4). Since both Xu et al. and Renders et al. teach washing machines with detergent supply devices it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the first outlet in the system by Xu et al. may be in the form of a slit so as to minimize caking, as shown to be known and conventional by Renders et al. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN106319873A) in view of Lee et al. (KR101894881B1) and Renders et al. (US4444730A) as applied to claim 16, and further in view of Gim et al. (US20180363222).
Regarding claim 17, Xu et al., Lee et al. and Renders et al. together teach the limitations of claim 16. Xu et al. teaches in pages 3-5 of the translation and figures 4 and 6 that the detergent container 100 further comprises: an inlet 141 through which water is introduced into the  detergent container 100 from the outside of the detergent container 100; and that the outlet 110 is disposed above the maximum detergent storage level, and thereby serves as an overflow outlet. Xu et al. does not explicitly teach that the maximum detergent storage level is indicated by a maximum detergent storage level indicating surface in the detergent container. Gim et al. teaches a washing machine (see abstract) and that a maximum detergent storage level indicating surface 557 may be disposed inside the detergent container 550 so as to indicate the maximum detergent level to be input by the user (see figure 7, paragraphs [0129]-[0130]). Since Xu et al. and Gim et al. both teach washing machines with detergent supply containers it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a maximum detergent level indicating surface may be included in the modified system by Xu et al. so as to indicate the maximum detergent level to be input by the user, as shown to be known and conventional by Gim et al. Since the outlet 110 by Xu et al. is an overflow outlet, it is readily apparent that it would be disposed above the maximum detergent level indicating surface in the modified system.
Regarding claim 18, Xu et al., Lee et al., Renders et al. and Gim et al. together teach the limitations of claim 17. Xu et al. does not teach a second overflow hole adjacent to the inlet. However, since Xu et al. teaches in figures 4,6 and pages 3-5 of the translation that an overflow hole 110 may be used in order to discharge fluid that has surpassed the desired maximum detergent level from within the detergent container 100, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a second overflow hole may be disposed at a desired location so as to limit fluid inside the detergent container to the desired level. Furthermore, it has been determined that the duplication and rearrangement of parts constitute obvious design choices to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Hence, in the modified system, the overflow hole would be capable of discharging water introduced into the detergent container through the inlet 140 together with solid detergent injected into the detergent container.
Regarding claim 19, Xu et al., Lee et al., Renders et al. and Gim et al. together teach the limitations of claim 17. Xu et al. does not explicitly teach that the detergent contained in the detergent container 100 is primarily mixed with water introduced into the detergent container 100 through the inlet 140, and discharged to the outside of the detergent container 140 together with the water introduced to the inlet 140 through the outlet 110 and then secondarily mixed with the water in the housing 200. However, this is a matter of intended use and it has been determined that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Allowable Subject Matter
Claims 5-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Xu et al. (CN106319873A). Xu et al. fails to teach/disclose all of the limitations of claim 5, including the following limitations: “a housing cover comprising a detergent container hole to receive the detergent container, and configured to cover an open upper side of the housing.” Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711